DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “set of louvers rotate about an axis that is oriented in a horizontal plane” of claim 11 and “the set of louvers rotate about an axis that is oriented in a vertical plane” of claim 12 must be shown or the feature(s) canceled from the claim(s) (Noted: From figures 1A-1B, it looks like each louver rotates about its own pivoting axis, thus there are plural axes for the set of louvers).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

Claim Objections
Claims 2-3, 6-7, 10, and 13-16 are objected to because of the following informalities:  Claims 2-3, 10, and 13-16 each recites “each louver in the set of louvers” or “particular louver in the set of louvers”.  Examiner recommend applicant to amend this limitation to “each louver of the set of louvers” or “particular louver of the set of louvers” because claim 1 recites “each louver of the set of louvers” in order to make the claim limitation consistent.  Examiner also recommend claim 6-7 limitations to be amended to “a physical obstruction of the set of physical obstructions”.  The claim limitations for those are interpreted accordingly in the rejections.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: first air-circulation mechanism and second air-circulation mechanism in claims 9 and 19; air circulation mechanism in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 10-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites “the acute angle”.  However claim 1 recites “a first acute angle” and “a second acute angle”.  It is unclear which of the “a first acute angle” and “a second acute angle” of claim 1 is used to for the acute angle of claim 8.  Examiner recommend applicant to amend this limitation to “the second acute angle”.  For examining purpose, examiner interprets the limitation to be “the second acute angle”.
Claim 10 recites limitation “each louver…offset at a first angle to the planar opening…at a second angle from the planar opening” in lines 6-8.  It looks like the limitations in lines 6-8 imply that the louvers control airflow through the planar opening.  However, claim 10 recites “…through a vent in which the set of louvers is installed” in line 13, and it looks like the louvers are installed in the vent.  Therefore it’s not clear if the “planar opening” is the same as “vent” in 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over first embodiment (fig 3A-3B) of Tsai (US 6991533) in view of second embodiment (fig 2A-2B) of Tsai (US 6991533) and further in view of Khzouz (US 20160295718).
Regarding claim 1, first embodiment of Tsai teaches a frame (horizontal and vertical walls and vertical sidewalls that hold fan 10 and damper 7b in fig 3A or 3B) having a perimeter (inner surfaces of the frame as defined) that defines a planar opening (The inner surface forms a planar opening for airflow) within the frame;
a louver (7b, fig 3A or 3B) spanning from a first edge of the opening to an opposite edge of the opening (Annotated figure 1); each louver pivotally connected to the frame such that each louver is capable of rotating within a range between a closed position (position of 7b in fig 3B) and an open position (position of 7b in fig 3A);
wherein the louver is offset at a first acute angle (Annotated fig 2) to the planar opening in the closed position and offset at a second acute angle (Annotated fig 2) from the planar opening in the open position, the second acute angle being greater than the first acute angle (Annotated fig 2);

[AltContent: textbox (Upper and lower wall together with two side walls together having inner surface forming a perimeter)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Planar opening)]  
    PNG
    media_image1.png
    237
    254
    media_image1.png
    Greyscale


[AltContent: textbox (Two side walls along with the upper and lower wall above form a frame)][AltContent: textbox (This wall surface is the opposite edge)][AltContent: arrow][AltContent: textbox (This wall surface is the first edge)][AltContent: arrow][AltContent: textbox (Annotated figure 1)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    319
    269
    media_image2.png
    Greyscale



a flow of air in a second direction (into the electronic housing 7, fig 3A) through the opening rotate the louver from the closed position (condition of 7b in fig 3B) to the open position (condition of 7b in fig 3A) such that the flow of air in the second direction moves freely through the opening.
First embodiment of Tsai fails to teach a set of louvers spanning from the first edge of the opening and an opposite edge of the opening; a set of physical obstructions, the set of physical obstructions obstructing the rotation of the set of louvers such that the set of physical obstructions prevents the set of louvers from rotating beyond the open position and beyond the closed position; wherein a flow through the opening in the first direction (out of the housing) opposite of the second direction to rotate the set of louvers from the open position to the closed position; wherein the set of louvers remains in the open position in the absence of a flow of air in the first direction through the opening and in the second direction through the opening.
Second embodiment of Tsai teaches a flow through the opening in the first direction (out of the housing, See fig 2A for airflow) opposite of the second direction; a set of physical obstructions (11c-11f) obstructing the rotation of a set of louvers (11a&11b, fig 2A-2B) such that the set of physical obstructions prevents the set of louvers from rotating beyond the open position and beyond the closed position (as seen in fig 2B).
It would have been obvious at the time of filing to modify first embodiment of Tsai as taught by second embodiment of Tsai by adding obstructions for each louver in order to prevent louvers from moving past to a desired closed position and a desired open position for each louver.

[AltContent: arrow][AltContent: ][AltContent: arrow][AltContent: textbox (first acute angle)][AltContent: textbox (Annotated figure 2)][AltContent: arrow][AltContent: ][AltContent: arrow][AltContent: textbox (Second acute angle)][AltContent: textbox (Planar opening)]
    PNG
    media_image3.png
    283
    154
    media_image3.png
    Greyscale



Khzouz teaches a set of louvers (94+96, fig 1) in an opening (opening formed by 4 perimeter side walls of door 10 shown in fig 2-3); wherein the set of louvers remains in the open position in the absence of a flow of air in the first direction through the opening and in the second direction through the opening. ([0024] lines 8-9, “First and second closures 94 and 96 are in a normally open position”.  Also [0025] last 4 lines “acted upon solely by gravity, first closure 94 naturally resides in the open configuration” and [0028] last 4 lines "shift a center of gravity…when acted upon solely by gravity, second closure 96 naturally resides in the open configuration”)
It would have been obvious at the time of filing to modify first embodiment of Tsai in view of second embodiment of Tsai as taught by Khzouz by modifying the configuration of the damper such that the damper is open in absent of any airflow in order to allow natural convection flow in the event that fans are malfunctioned to prevent the electronic device from overheating.
In combination, first embodiment of Tsai in view of second embodiment of Tsai, Khzouz teaches louvers spanning from the first edge of the opening and an opposite edge of the opening (Tsai teaches louver spanning from one edge to an opposite edge of the opening.  Khzouz teaches plural louvers in an opening.  Therefore the prior arts in combination teaches this limitation.); the first flow of air rotates the set of louvers from the open position to the closed position. (Tsai teaches airflow is strong enough to move dampers and air can be exhausted out of the housing in the combination of two embodiments.  Khzouz teaches the louvers remain in the open position in the housing.  Therefore the prior arts in combination teaches when air is exhausted out of the housing, it is strong enough to move the louvers from open position to the closed position.)
Regarding claim 2, first embodiment of Tsai in view of second embodiment of Tsai, Khzouz teaches each louver of the set of louvers spans from the first edge of the opening to the opposite edge of the opening in a horizontal orientation. (See annotated figure 1.  Horizontal orientation is when dampers are open as seen in damper 7b in Tsai fig 3A.)
Regarding claim 3, first embodiment of Tsai in view of second embodiment of Tsai, Khzouz teaches each louver of the set of louvers spans from the first edge of the opening to the 
Regarding claim 4, first embodiment of Tsai in view of second embodiment of Tsai, Khzouz teaches the set of physical obstructions comprises a first bump (11c, Tsai fig 2A) on a first surface (the inner surface where bump 11c is located) of the frame within the opening.
Regarding claim 5, first embodiment of Tsai in view of second embodiment of Tsai, Khzouz teaches a second bump (11e, Tsai fig 2C) on a second surface (the first edge in annotated fig 1) of the frame within the opening, wherein the second surface is opposite the first surface with respect to the opening. (Tsai teaches the louver’s width extends from the first surface to the second surface as seen in fig 2C.  Khzouz teaches two bumps for each louver, for example, item 139 and 140 in fig 3 for damper 96.  Those two bumps are at the opposite ends of the louver in louver width direction.  Therefore, as combined, the second bump 11e of Tsai would be relocated to the opposite surface to the surface where the first bump 11c is.  Therefore, the combination teaches the limitations.)
Regarding claim 7, first embodiment of Tsai in view of second embodiment of Tsai, Khzouz teaches a physical obstruction of the set of physical obstructions is an elongated member (17c or 17d, Tsai fig 4) spanning the opening from the first surface of the frame within the opening to the second surface of the frame within the opening. (Tsai teaches louver restrictor can be in form of elongated bar).  It would have been obvious at the time of filing to modify first embodiment of Tsai by replacing the restrictor 11c or 11e with elongated restrictor since it has been known that simple substitution of one known element for another to obtain predictable results only requires routine skill in the art. (See MPEP 2134 and KSR (B) Simple substitution of one known element for another to obtain predictable results.)  In this case, the predictable result would be a mechanism to stop louver from rotating beyond a certain point.
Regarding claim 8, first embodiment of Tsai in view of second embodiment of Tsai, Khzouz teaches the second acute angle is greater than 45 degrees. (See annotated fig 2)
Regarding claim 9, first embodiment of Tsai in view of second embodiment of Tsai, Khzouz teaches a component compartment (space in 7, Tsai fig 3A) into which the frame is installed, such that the flow of air moving freely in the second direction through the opening flows into the component compartment; a first air-circulation mechanism (10, Tsai fig 3A) configured to push air through the opening in the second direction when the first air-circulation mechanism is activated; at least a second air-circulation mechanism (9, Tsai fig 3A) configured to push air into the component compartment when activated, wherein the at least the second air-circulation mechanism creates a positive air pressure in the component compartment when pushing air into the component compartment (when air is pushed into the compartment, it is inherent that positive air pressure will be created); 
wherein the positive air pressure causes the set of louvers to move from the open position to the closed position (See Khzouz abstract lines 9-11, “closure is responsive to a pressure wave to selectively close the at least one ventilation opening”) when the first air-circulation mechanism is not activated.

Claims 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over first embodiment (fig 3A-3B) of Tsai (US 6991533) in view of second embodiment (fig 2A-2B) of Tsai (US 6991533) and further in view of Khzouz (US 20160295718).

the method comprising:
allowing a louver (7b, fig 3A or 3B) in the louver system to rotate from a closed position (position of 7b in fig 3B) towards an open position (position of 7b in fig 3A);
wherein the louver is offset at a first acute angle (Annotated fig 2) to the planar opening in the closed position and offset at a second acute angle (Annotated fig 2) from the planar opening in the open position, the second acute angle being greater than the first acute angle (Annotated fig 2);
causing an air-circulation mechanism (fan 10, fig 3B) to push air in a first direction (into housing 7) through the planar opening (see 112b rejection and interpretation) in which the louver is installed, such that the air exits the planar opening into the server component compartment (as shown in condition of fig 3A);
allowing the air-circulation mechanism to cease pushing air (by user manually turning off power) through the vent.
First embodiment of Tsai fails to teach a set of louvers; preventing a particular louver in the set of louvers from rotating past the open position and past the closed position with a corresponding physical obstruction located within the path of rotation of the particular louver in the set of louvers; wherein the corresponding physical obstruction prevents the particular louver 
Second embodiment of Tsai teaches preventing a particular louver (11a, fig 2A-2B) in a set of louvers (11a+11b, fig 2A-2B) from rotating past an open position (shown in fig 2A) and past a closed position (shown in fig 2B) with a corresponding physical obstruction (11c&11e) located within the path of rotation of the particular louver in the set of louvers, wherein the corresponding physical obstruction prevents the particular louver in the set of louvers from rotating past the closed position (as seen in fig 2B).
It would have been obvious at the time of filing to modify first embodiment of Tsai as taught by second embodiment of Tsai by adding obstructions for each louver in order to prevent louvers from moving past to a desired closed position and a desired open position for each louver.
Khzouz teaches a set of louvers (94+96, fig 1); the set of louvers remains in the open position in the absence of a flow of air through the opening. ([0024] lines 8-9, “First and second closures 94 and 96 are in a normally open position”.  Also [0025] last 4 lines “acted upon solely by gravity, first closure 94 naturally resides in the open configuration” and [0028] last 4 lines "shift a center of gravity…when acted upon solely by gravity, second closure 96 naturally resides in the open configuration”), a positive air pressure inside the component compartment causes the set of louvers to rotate from the open position to the closed position ([0024] lines 11-13, “First and second closures 94 and 96 may shift to the closed configuration in response to a pressure wave in line compartment”).
It would have been obvious at the time of filing to modify first embodiment of Tsai in view of second embodiment of Tsai as taught by Khzouz by modifying the configuration of the damper such that the damper is open in absent of any airflow in order to allow natural convection flow in the event that fans are malfunctioned to prevent the electronic device from overheating.
As combined, the combination teaches wherein the set of louvers remain in the open position upon the air-circulation mechanism ceasing in the absence of a positive air pressure inside the component compartment; wherein a positive air pressure inside the component compartment causes the set of louvers to rotate from the open position to the closed position upon the air-circulation mechanism ceasing (when fan is turned off, louver would function as taught by Khzouz and therefore the combination teaches the claimed limitations).
Regarding claim 11, first embodiment of Tsai in view of second embodiment of Tsai, Khzouz teaches each of the set of louvers rotate about a respective axis that is oriented in a horizontal plane (annotated figure 3.  Also Tsai teaches in figure 5A that louvers can be arranged side by side, such as louvers 27a and 27e and their rotational axes lie on the same horizontal plane).
Regarding claim 12, first embodiment of Tsai in view of second embodiment of Tsai, Khzouz teaches each of the set of louvers rotate about a respective axis that is oriented in a vertical plane (annotated figure 3.  Also Khzouz shows that two louvers 94 and 96 pivot about its respective axis and their axes lie on the same vertical plane as shown in fig 1).

[AltContent: connector][AltContent: textbox (Annotated figure 3)][AltContent: textbox (The axis extending into paper is axis of rotation for each louver)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Vertical plane)][AltContent: arrow][AltContent: textbox (Horizontal plane)][AltContent: connector]
    PNG
    media_image4.png
    391
    302
    media_image4.png
    Greyscale



Regarding claim 13, first embodiment of Tsai in view of second embodiment of Tsai, Khzouz teaches the set of louvers remain in the open position in the absence of a positive air pressure due to gravity's interaction with each louver in the set of louvers (as shown in Khzouz fig 2-3.  Also see rationale in claim 10).
Regarding claim 14, first embodiment of Tsai in view of second embodiment of Tsai, Khzouz teaches a center of mass of each louver of the set of louvers is located at a pre-determined distance from a pivot point of each louver (Each louver inherently has a center of mass at a predetermined distance from the pivot point of louver in Khzouz), the location at the pre-determined distance causing gravity's interaction with each louver to tend to rotate the louver to the open position (as shown in Khzouz fig 2-3.  Also Khzouz [0025] lines 13-16, “shift a center of gravity of first closure 94 towards first end 104.  In this manner, when acted upon solely by gravity, first closure 94 naturally resides in the open configuration depicted in FIG. 2”. Also Khzouz [0028] last 3 lines, “first wall member 143 shifts a center of gravity of second closure 96 toward second end 131.  In this manner, when acted upon solely by gravity, second closure 96 naturally resides in the open configuration depicted in FIG. 3”).
Regarding claim 15, first embodiment of Tsai in view of second embodiment of Tsai, Khzouz teaches each louver of the set of louvers has a pre-determined surface-area size (each louver inherently has its own surface area size) that causes the positive air pressure's interaction with each louver to overpower gravity's interaction with each louver when the air-circulation mechanism ceases (as shown in Khzouz fig 4-5).
Regarding claim 16, first embodiment of Tsai in view of second embodiment of Tsai, Khzouz teaches each louver of the set of louvers has a pre-determined mass (each louver inherently has its own mass) that causes the positive air pressure's interaction with each louver to overpower gravity's interaction with each louver when the air-circulation mechanism ceases (as shown in Khzouz fig 4-5).
Regarding claim 17, first embodiment of Tsai in view of second embodiment of Tsai, Khzouz teaches the open position is pre-determined (the open position is pre-determined by users manually placing obstructions 11c-11f in Tsai fig 2A-2B during manufacturing process) “to maximize the distance between the open position and the closed position and to enable the positive air pressure inside the compartment to close the set of louvers when the air-circulation mechanism ceases” (This is intended function.  Distance is maximized by placing the obstructions at desired maximum spacing apart from one another).

18 is rejected under 35 U.S.C. 103 as being unpatentable over first embodiment (fig 3A-3B) of Tsai (US 6991533) in view of second embodiment (fig 2A-2B) of Tsai (US 6991533) and further in view of Khzouz (US 20160295718).
Regarding claim 18, first embodiment of Tsai teaches a frame (horizontal and vertical walls and vertical sidewalls that hold fan 10 and damper 7b in fig 3A or 3B) having a perimeter (inner surfaces of the frame as defined) that defines a planar opening (The inner surface forms a planar opening for airflow) within the frame;
a louver (7b, fig 3A or 3B) spanning from a first edge of the opening to an opposite edge of the opening (Annotated figure 1); each louver pivotally connected to the frame such that each louver is capable of rotating within a range between a closed position (position of 7b in fig 3B) and an open position (position of 7b in fig 3A);
a flow of air in a second direction (into the electronic housing 7, fig 3A) through the opening rotate the louver from the closed position (condition of 7b in fig 3B) to the open position (condition of 7b in fig 3A) such that the flow of air in the second direction moves freely through the opening; a component compartment (space in 7, Tsai fig 3A) into which the frame is installed, such that the flow of air moving freely in the second direction through the opening flows into the component compartment; a first air-circulation mechanism (10, Tsai fig 3A) configured to push air through the opening in the second direction when the first air-circulation mechanism is activated; at least a second air-circulation mechanism (9, Tsai fig 3A) configured to push air into the component compartment when activated; wherein the at least the second air-circulation mechanism creates a positive air pressure in the component compartment when pushing air into the component compartment (when air is pushed into the compartment, it is inherent that positive air pressure will be created), wherein the second air-circulation mechanism 
the louver is offset at a first acute angle (Annotated fig 2) to the planar opening in the closed position and offset at a second acute angle (Annotated fig 2) from the planar opening in the open position, the second acute angle being greater than the first acute angle (Annotated fig 2).
First embodiment of Tsai fails to teach a set of louvers spanning from the first edge of the opening and an opposite edge of the opening; a flow of air through the opening in the first direction to rotate the set of louvers from the open position to the closed position; a set of physical obstructions, the set of physical obstructions obstructing the rotation of the set of louvers such that the set of physical obstructions prevents the set of louvers from rotating beyond the open position and from rotating beyond the closed position; wherein the set of louvers remains in the open position in the absence of a flow of air in the first direction through the opening and in the second direction through the opening; the positive air pressure causes the set of louvers to move from the open position to the closed position when the first air-circulation mechanism is not activated.
Second embodiment of Tsai teaches a flow through the opening in the first direction (out of the housing, See fig 2A for airflow) opposite of the second direction; a set of physical obstructions (11c-11f) obstructing the rotation of a set of louvers (11a&11b, fig 2A-2B) such that the set of physical obstructions prevents the set of louvers from rotating beyond the open position and beyond the closed position (as seen in fig 2B).
It would have been obvious at the time of filing to modify first embodiment of Tsai as taught by second embodiment of Tsai by adding obstructions for each louver in order to prevent 
Khzouz teaches a set of louvers (94+96, fig 1) in an opening (opening formed by 4 perimeter side walls of door 10 shown in fig 2-3); wherein the set of louvers remains in the open position in the absence of a flow of air in the first direction through the opening and in the second direction through the opening. ([0024] lines 8-9, “First and second closures 94 and 96 are in a normally open position”.  Also [0025] last 4 lines “acted upon solely by gravity, first closure 94 naturally resides in the open configuration” and [0028] last 4 lines "shift a center of gravity…when acted upon solely by gravity, second closure 96 naturally resides in the open configuration”); the positive air pressure causes the set of louvers to move from the open position to the closed position (See Khzouz abstract lines 9-11, “closure is responsive to a pressure wave to selectively close the at least one ventilation opening”) when the first air-circulation mechanism is not activated.
It would have been obvious at the time of filing to modify first embodiment of Tsai in view of second embodiment of Tsai as taught by Khzouz by modifying the configuration of the damper such that the damper is open in absent of any airflow in order to allow natural convection flow in the event that fans are malfunctioned to prevent the electronic device from overheating.
In combination, first embodiment of Tsai in view of second embodiment of Tsai, Khzouz teaches louvers spanning from the first edge of the opening and an opposite edge of the opening (Tsai teaches louver spanning from one edge to an opposite edge of the opening.  Khzouz teaches plural louvers in an opening.  Therefore the prior arts in combination teaches this limitation.); the first flow of air rotates the set of louvers from the open position to the closed position. (Tsai teaches airflow is strong enough to move dampers and air can be exhausted out of 

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  For claim 6, it would not have been obvious to modify Tsai to move the physical obstructions to within a mechanism (in this case, would be within Tsai’s louver axle) by which louvers are pivotally connected to the frame because Tsai wanted to have bumps separate from the louvers.

Conclusion
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to KO-WEI LIN whose telephone number is (571)270-7675.  The examiner can normally be reached on M-F 6-2 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KO-WEI LIN/Examiner, Art Unit 3762